IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-75,596-01


EX PARTE JOE SIDNEY WILLIAMS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2009-110-C2A
IN THE 54TH JUDICIAL DISTRICT FROM MCLENNAN COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of a
controlled substance and was sentenced to ten years' imprisonment. 
	On April 6, 2011, this Court remanded this application to the trial court for findings of fact
and conclusions of law.  The trial court has now signed findings of fact and conclusions of law that
were based on the affidavit from trial counsel.  The trial court recommended that relief be denied.
	Based on the trial court's findings of fact as well as this Court's independent review of the
entire record, we deny relief.

Filed: August 24, 2011
Do not publish